                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 VICTOR MEDLOCKJR,                               §
                                                 §
                Plaintiff,                       §   CIVIL ACTION NO. 5:17-CV-00108-RWS
                                                 §
 v.                                              §
                                                 §
 ASA HUTCHINSON, ET AL.                          §
           Defendants.                           §
                                                 §
                                                 §

                                              ORDER

        Plaintiff Victor Medlock Jr., proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 alleging violations of his constitutional rights. Plaintiff’s allegations arise from an

incident in which another prisoner named Magness allegedly threatened him with a padlock.

Docket No. 11. Plaintiff asserts that jail officials failed to act appropriately and showed deliberate

indifference to his safety. Id. This Court ordered that the case be referred to the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

Defendants Bowie County Correctional Center Warden Robert Page, LaSalle Southwest

Corrections Director Robert Cooper, Officer C.O. Garrett, Sgt. Mendoza, Lt. Benett, Sgt. Sumner,

Captain Walker and Major Eric Nelson filed a Motion for Summary Judgment (Docket No. 31),

to which Plaintiff did not respond.

       After reviewing the pleadings, the Magistrate Judge issued a Report and Recommendation

(Docket No. 34) recommending that the Motion for Summary Judgment (Docket No. 31) be

granted and the lawsuit dismissed. Plaintiff received a copy of this Report on February 15, 2019

(Docket No. 35) but filed no objections. Accordingly, Plaintiff is barred from de novo review by
the District Judge of the Magistrate Judge’s findings, conclusions, and recommendations.

Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

Plaintiff is further barred, except upon grounds of plain error, from appellate review of the

unobjected-to proposed factual findings and legal conclusions accepted and adopted by the district

court. Id.

       Having reviewed the record in this cause and the Report of the Magistrate Judge, the Court

finds no clear error, abuse of discretion or error of law in the Magistrate Judge’s findings,
     .
conclusions and recommendations in the Report. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir.) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is therefore

       ORDERED that the Report of the Magistrate Judge (Docket No. 34) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED that Defendants’ Motion for Summary Judgment (Docket No. 31) is

GRANTED and the above civil action is DISMISSED WITH PREJUDICE.

        SIGNED this 13th day of March, 2019.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
